Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 5/28/2021.
2. 	Claims 6-12 are pending in the case. 
3.	Claims 1-5 and 13-20 are cancelled. 
4.	Claim 6 is an independent claim.



Applicant’s Response
5.	In Applicant’s response dated 5/28/2021, applicant has amended the following:
a) Claim 6
Based on Applicant’s amendments and remarks, the following objections previously set forth in Office Action dated 3/10/2021 are withdrawn:
a) Objections to claims 6-12
b) Objections to Drawings




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (hereinafter “Snyder”), U.S. Published Application No. 20190130285   in view of Natesh et al. (hereinafter “Natesh”), U.S. Patent No. 10109051 B1, further in view of Arora et al. (hereinafter “Arora”), U.S. Published Application No. 20170061528 A1.
Claim 6:
Snyder teaches A computer-implemented method, comprising:
 	receiving first input via a presented user interface to update first images of first items to second images of second items, the first images of the first items presented in a focus location of the user interface;  (e.g., receiving query or scroll input to update (i.e., update positioning) a first set of images to a second set of images (e.g. candidate images) in a focus location 422 of presentation device Figure 4; presentation device display image results based on search terms par. 46; An initial 

calculating feature vectors for each image associated with the first items and the second items based at least in part on the first input and a supervised machine learning algorithm that uses the first images and the second images to generate the feature vectors, the feature vectors including a plurality of values that represent each image of the first items and the second items as points in a vector space;  (e.g., calculating feature vectors (i.e., includes values in a vector space of paras.22 and 36) for images (i.e., each image of a category)  related to the inventory using learning model to refine results that will present similar images par. 49; FIG. 5 illustrates examples of machine learning models that may be employed to extract feature sets for items of an inventory, and to generate result set candidacy scores for the items, according to at least some embodiments. par. 51; FIG. 6 illustrates a high-level overview of a technique for obtaining embedding feature vectors for items from a deep neural network par. 56; In a first global stage of feature extraction 720, images for items belonging to all the categories of interest may be analyzed using a particular set  For example, feedback on similarity among items of a particular category such as category B may be obtained from consumers, and used to transform the feature vectors further, capturing subtle differences among the items within that particular category.)
determining one or more candidate images and corresponding items from the second images of the second items  For example, feedback on similarity among items of a particular category such as category B may be obtained from consumers, and used to transform the feature vectors further, capturing subtle differences among the items within that particular category. For example, the system may not require a consumer to explicitly state that chair C1 is similar to chair C2--instead, the respective feedback signals generated by numerous consumers regarding multiple items of a given category such as chairs may be interpreted using machine learning to determine apparent similarity scores of pairs of items, and the similarity scores may then be used to enhance the feature vectors.)

and updating the user interface to transition from presenting the first images of the first items and first information about the first items to a portion of the one or more candidate images in the focus location of the user interface while maintaining the focus location at a same part of the user interface.  (e.g., update interface by scrolling images (e.g., transitioning from first images to candidate images) thru the focus location as shown in Figure 4 par. 45; In the depicted embodiment, the presentation device 410 (which may comprise, for example, a smart phone), may include a display of a search form 412 into which text search terms may be inserted by a potential item consumer, as well as a region 422 for currently-visible search results, which can accommodate up to three images. Par. 42; In at least one embodiment, when an image of an additional item is transmitted to the presentation device, it may be rendered programmatically by a browser or similar program of the presentation device, but may not necessarily be visible to the consumer until the consumer scrolls down within the result set, e.g., due to screen size constraints. Par. 46; If the consumer provided input via a scroll-down interface element, the item images 420D onwards would be displayed in region 422, and one or more of the images 420A-420D may no longer be displayed until a scroll-up interface element is used, par. 61; items are presented in a sequence through which the consumer may scroll down (forward in the sequence) or up (backward in the sequence).)

Snyder fails to expressly teach determining one or more candidate images and corresponding items from the second images of the second items based at least in part on a distance in the vector space between the feature vectors of the first images and the feature vectors of the second images;   (emphasis added).


	However, Natesh teaches determining one or more candidate images and corresponding items from the second images of the second items based at least in part on a distance in the vector space between the feature vectors of the first images and the feature vectors of the second images; (emphasis added). (e.g., using the Euclidean distance to determine similar images col. 12 line 32; The trained CNN is used as a feature extractor: an input image is passed through the network and intermediate outputs of layers can be used as a feature descriptor of the input image. Similarity scores can be calculated based on the distance (e.g., Euclidean distance) between the one or more feature descriptors/vectors and the one or more candidate content feature descriptors/vectors, and used for building relation graphs, determining visually similar items and claim 6; the visually similar items are associated with a stored feature vector that is within a threshold Euclidean distance of at least one of the one or more query feature vectors.)
	In the same field of endeavor, namely, determining similarity based on feature vectors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation with feature vectors as taught by Snyder to include the known technique of considering distance as taught by Natesh with a reasonable expectation of success, to yield predictable and expected results of improving the determination of similarity between items when shopping online.   



Synder/Natesh fails to expressly teach determining one or more candidate images and corresponding items from the second images of the second items based on browsing history of the user, and review ratings for the first items of the first images and the second items of the second images;  (emphasis added)

However, Arora teaches determining one or more candidate images and corresponding items from the second images of the second items based on browsing history of the user, and review ratings for the first items of the first images and the second items of the second images;   (e.g., based on feedback (e.g., review ratings) and browsing history, determining candidate images to display  Par. 2; In some implementations, the electronic content selection infrastructure can adjust the ranking or pricing of online content items in an online content item auction on feedback. The feedback can be received via survey or otherwise determined via an indication of positive or negative sentiment for the third party content (e.g., closing a window with the third party content or ignoring the third party content). For example, when content items such as advertisements are displayed on a webpage, a data processing system can provide a survey along with the advertisement to solicit feedback signals. The feedback signals can indicate a negative signal or a positive 
par. 39; The content selector 130 may determine, based on information stored in data repository 145 about the content provider (e.g., advertiser), that the candidate content item is relevant or matches a request for a content item, subject matter provided via a web page with which the content item is to be displayed, or a search query input by a computing device. The content selector 130 may select the content item based on network activity information, browsing history information, profile information etc. associated with the computing device 110 that initiated the request for the content item or the computing device 110 that is to display the content item.)
In the same field of endeavor, namely, determining candidate images to display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining candidates as taught by Snyder/Natesh to be based on feedback and browser history as taught by Arora to 

Claim 7 depends on claim 6:
Synder teaches further comprising:  receiving second input that corresponds to a particular portion of a particular image of the one or more candidate images for a particular item of the second items; (e.g., left or right swipe on a particular portion of a candidate image that has been displayed as shown in Figure 4; par. 45; In the depicted embodiment, the presentation device 410 (which may comprise, for example, a smart phone), may include a display of a search form 412 into which text search terms may be inserted by a potential item consumer, as well as a region 422 for currently-visible search results, which can accommodate up to three images. The presentation device 410 may detect swiping gestures made by users on a touch screen, such as a left-swipe gesture 424 or a right-swipe gesture 426 in the depicted embodiment. Par. 46; Rug images 420D, 420E, 420F, and 420G have already been identified as candidates that may meet the consumer's requirements, but have not yet been displayed; they are currently queued for display in the sequence 450. If the consumer provided input via a scroll-down interface element, the item images 420D onwards would be displayed in region 422, and one or more of the images 420A-420D may no longer be displayed until a scroll-up interface element is used.)

Synder fails to expressly teach 
and identifying a feature of the particular item that corresponds to the particular portion based at least in part on the feature vectors for the particular image.  

	However, Natesh teaches further comprising:  receiving second input that corresponds to a particular portion of a particular image of the one or more candidate images for a particular item of the second items; (e.g., selecting a portion of an image to generate visual attributes corresponding to the selected portion col. 2 line 14; An image from the interaction is selected for analysis, and a listing of visual attributes in the image is generated; for example, all color values associated with some number of pixels comprising the image.)
and identifying a feature of the particular item that corresponds to the particular portion based at least in part on the feature vectors for the particular image.  (e.g., identifying visual attributes that correspond to the selected portion based in part of extracted feature vectors  col. 2 line 14; An image from the interaction is selected for analysis, and a listing of visual attributes in the image is generated; for example, all color values associated with some number of pixels comprising the image. While the visual attributes are described herein mainly in the context of color, it should be understood that the approaches are not so limited; for example, a visual attribute may comprise color, texture, surface pattern, material, lighting field, spectral properties, reflectance properties, etc. According to various embodiments, a visual characteristic of the image that may be identified may have feature vectors describing the visual characteristic extracted and used to identify visually similar items.)

In the same field of endeavor, namely, determining similarity based on feature vectors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation with feature vectors as taught by Snyder to include the known technique of considering selected portions of images as taught by Natesh with a reasonable expectation of success, to yield predictable and expected results of improving the determination of similarity between items when shopping online.   


Claim 8 depends on claim 7:
Synder fails to expressly teach further comprising updating only the feature of the particular item in the particular image in response to receiving third input via the presented user interface at the focus location presenting the particular image of the particular item.  (emphasis added)

However, Natesh teaches further comprising updating only the feature of the particular item in the particular image in response to receiving third input via the presented user interface at the focus location presenting the particular image of the particular item.  (emphasis added) (e.g., updating the selected portion of the image with a similar color col. 2 line 4; various embodiments enable analysis of an image to determine various features of the image and a determination of visually similar items in an electronic catalog of items based on a comparison of the image features with  In the example of apparel items, one or more images associated with an item may be processed as described further herein (e.g., cropped, padded, resized, etc.) in order to obtain feature vectors for the item, which are stored and compared (e.g., on-demand) to the feature vectors determined from the image obtained from the user, in order to determine visually similar items.)

In the same field of endeavor, namely, determining similarity based on feature vectors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation with feature vectors as taught by Snyder to include the known technique of considering selected portions of images as taught by Natesh with a reasonable expectation of success, to yield predictable and expected results of improving the determination of similarity between items when shopping online.


Claim 9 depends on claim 7:
Synder fails to expressly teach wherein the second input corresponds to a user provided confirmation, via the user interface, of a feature update for the particular image of the particular item.  (emphasis added)

a feature update for the particular image of the particular item.  (emphasis added) (e.g., selecting a portion of an image to generate a visually similar characteristic update (i.e., feature update) col. 2 line 4; various embodiments enable analysis of an image to determine various features of the image and a determination of visually similar items in an electronic catalog of items based on a comparison of the image features with features of the catalog items. Col. 2 line 23; According to various embodiments, a visual characteristic of the image that may be identified may have feature vectors describing the visual characteristic extracted and used to identify visually similar items. Col. 3 line 21; In the example of apparel items, one or more images associated with an item may be processed as described further herein (e.g., cropped, padded, resized, etc.) in order to obtain feature vectors for the item, which are stored and compared (e.g., on-demand) to the feature vectors determined from the image obtained from the user, in order to determine visually similar items.)

In the same field of endeavor, namely, determining similarity based on feature vectors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation with feature vectors as taught by Snyder to include the known technique of considering selected portions of images as taught by Natesh with a reasonable expectation of success, to yield predictable and expected results of improving the determination of similarity between items when shopping online.   



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder/Natesh/Arora as cited above and applied to claim 6, in further view of Zhang et al. (hereinafter “Zhang”), NPL, “Apparel silhouette attributes recognition”, published 2012 of record. 
Claim 10 depends on claim 6:
Synder/Natesh/Arora fails to expressly teach wherein the operations further comprise extracting a silhouette of each item in each image of the first images and the second images using a computer vision algorithm. (emphasis added)
	
However, Zhang teaches wherein the operations further comprise extracting a silhouette of each item in each image of the first images and the second images using a computer vision algorithm. (emphasis added)  (e.g., computer vision approach in recognizing silhouette attributes from images related to products Figure 2 illustrates the extracted silhouette from the original image abstract; Computer vision and machine learning have great potential to aid in aesthetic judgments and exploration, particularly in the understanding of shapes. 
Section 3.2.2. Shape based image features; Since silhouettes are defined by a garment's shape rather than its texture or color, we select image features that target clothes' geometry. In our approach, we extract both external shape features based on 
Section 3.2.3 Classifiers; The features extracted on training images are used to learn classifiers to automatically recognize the silhouette attribute of new images.)

	In the analogous are of analyzing images related to products, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of images related to products as taught by Synder/Natesh/Arora to include extracting silhouette shapes as taught by Zhang to provide the benefit of better recognizing the appearance of apparel to allow a customer to better understand the type of product within the displayed images. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder/Natesh/Arora/Zhang as cited above and applied to claim 6, in further view  of Valo; Rini, U.S. Published Application No. 20090184865 A1.
Claim 11 depends on claim 10:
Synder/Natesh/Arora/Zhang fails to expressly teach wherein determining the one or more candidate images and the corresponding items is further based at least in part on comparing extracted silhouettes of each item in each image of the first images and the second images.  (emphasis added)

However, Valo teaches wherein determining the one or more candidate images and the corresponding items is further based at least in part on comparing extracted silhouettes of each item in each image of the first images and the second images.  (emphasis added) (e.g., determining candidates based on comparing extracted silhouettes par. 9; The next step is to compare the silhouette of the observed object with said retrieved training silhouettes. Lastly the observed object is classified as being of the model object class with highest correlation between the silhouettes of the observed and model objects.   par. 10; A database is used for storing training silhouettes of classified model objects in several orientations. Further, the system includes means for selecting a set of training silhouettes of model objects with similar size parameters as in the observed object and which is adapted to retrieve said selected set from the database. The system also includes means for comparing the silhouette of the observed object with said set of selected training silhouettes, said means being adapted to classify said observed object as being of the class corresponding to the training silhouettes which best matches the silhouette of the observed object.)
In the analogous art of analyzing and classifying images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining candidates based at least in part on calculation for finding similar images as taught by Snyder/Natesh/Arora/Zhang and to include the method of classifying an image based on  comparing extracted silhouette as taught by Valo, to provide the benefit of  improving the selection of candidates based on classification criteria in effort to present more relevant search results the determination of similarity between items when shopping online.   


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder/Natesh/Arora as cited above and applied to claim 6, in further view  of Anorga et al. (hereinafter “Anorga”), U.S. Patent No. 10691740 B1.
Claim 12 depends on claim 6:
Snyder/Natesh/Arora fails to expressly teach wherein updating the user interface to transition from presenting the first images of the first items to a portion of the one or more candidate images in the focus location of the user interface includes fading out the first images and fading in the portion of the one or more candidate images.  (emphasis added)


However, Anorga teaches wherein updating the user interface to transition from presenting the first images of the first items to a portion of the one or more candidate images in the focus location of the user interface includes fading out the first images and fading in the portion of the one or more candidate images.  (e.g., fading out viewed images and fading in “candidate” images in a displayed view of the interface (i.e., focus location of the UI) col. 29 line 24; In additional examples, the change can be a scrolling animation (e.g., at a rate higher than a typical scrolling rate manually instructed by a user), a gradual fade-out of the display of previous content elements and simultaneous or sequential fade-in of the resulting content elements, an immediate replacement of all of the previous content elements with all of the resulting content elements (e.g., a jump directly to the new portion of the set of content elements), a 

	In the analogous art of viewing a collection of scrolled images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrolled images as taught by Synder/Natesh/Arora to include animation such as fading in or out as taught by Anorga to provide the benefit of facilitating a user friendly display of a collection of content. 


Response to Arguments

Prior Art Rejections
Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Arora” reference. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watson et al. US 20200410553 A1
.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY ORR

Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145